UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32705 Majestic Capital, Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0521707 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) PO Box HM 2062, Hamilton HM HX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) (441) 295-6689 (Registrant’s telephone number, including area code) CRM Holdings, Ltd. (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 3, 2010 Common Shares, $0.01 par value per share 16,655,928 shares Class B Shares, $0.01 par value per share 395,000 shares CAUTIONARY STATEMENT This document contains forward looking statements, which include, without limitation, statements about our plans, strategies and prospects. These statements are based on our current expectations and projections about future events and are identified by terminology such as “may,” “will,” “should,” “expect,” “scheduled,” “plan,” “seek,” “intend,” “anticipate,” “believe,” “estimate,” “aim,” “potential,” or “continue” or the negative of those terms or other comparable terminology. These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings (losses) and those presently anticipated or projected. Although we believe that our plans, intentions and expectations are reasonable, we may not achieve such plans, intentions or expectations. The following are some of the factors that could affect financial performance or could cause actual results to differ materially from estimates contained in or underlying our forward-looking statements: · our pending amalgamation with Bayside Equity Holdings LLC may not be consummated in a timely manner, or at all; · a lowering or loss of financial ratings of any of our insurance company subsidiaries; · the cyclical nature of the insurance and reinsurance industry; · premium rates; · investment results; · legislative and regulatory changes; · the estimation of loss reserves and loss reserve development; · reinsurance may be unavailable on acceptable terms, and we may be unable to collect reinsurance; · the status or outcome of legal and/or regulatory proceedings; · the occurrence and effects of wars and acts of terrorism; · the effects of competition; · employee retention; · economic downturns; · natural disasters; and · the risk factors discussed in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 under the heading “Part II. — Item 1A — Risk Factors.” You should carefully read this quarterly report, the documents that we reference herein and the documents we have filed as exhibits, together with all other documents we have filed with the SEC, with the understanding that our actual future results, levels of activity, performance and achievements may be different from what we expect and that these differences may be material. We qualify all of our forward looking statements by these cautionary statements. We undertake no obligation to update any of the forward looking statements after the date of this report to conform those statements to reflect events that occur after the date of this report, except as required by applicable law. TABLE OF CONTENTS PAGE: Part I. Financial Information 1 Item 1. Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 Part II. Other Information 43 Item 1. Legal Proceedings 43 Item 1A. Risk Factors 44 Item 6. Exhibits 45 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Majestic Capital, Ltd. Consolidated Balance Sheets Unaudited September 30, December 31, (Dollars in thousands, except per share data) Assets Investments Fixed-maturity securities, available-for-sale (amortized cost $265,947 and $275,480) $ $ Short-term investments Investment in unconsolidated subsidiary Total investments Cash and cash equivalents Cash and cash equivalents Restricted cash and cash equivalents Total cash and cash equivalents Accrued interest receivable Premiums receivable, net Reinsurance recoverable and prepaid reinsurance Accounts receivable, net Receivable for investments sold — 72 Deferred policy acquisition costs Current income taxes, net 24 Other intangible assets, net Prepaid expenses Other assets Total assets $ $ Liabilities and shareholders’ equity Reserve for losses and loss adjustment expenses $ $ Reinsurance payable Unearned premiums Long-term debt Payable for investments purchased — Other liabilities Total liabilities Contingencies (Note 12) Common shares Authorized 50 billion shares; $0.01 par value; 16.7 and 16.5 million common shares issued and outstanding 0.4 million Class B shares issued and outstanding 4 4 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements. 1 Majestic Capital, Ltd. Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three months ended September 30, Nine months ended September 30, (Amounts in thousands, except per share data) Revenues Net premiums earned $ Fee income 58 Investment income Total revenues Expenses Losses and loss adjustment expenses Policy acquisition costs General and administrative expenses Interest expense Total expenses Loss from continuing operations before income taxes ) Tax (benefit) provision from continuing operations ) ) Loss from continuing operations ) Discontinued operations Loss from discontinued operations before income taxes ) Tax provision from discontinued operations — 2 Loss from discontinued operations ) Net Loss $ ) $ ) $ ) $ ) Loss per share from continuing operations Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Loss per share from discontinued operations Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic Diluted Comprehensive Loss Net loss $ ) $ ) $ ) $ ) Other comprehensive income Gross unrealized investment holdings gains arising during the period Less reclassification adjustment for realized gains included in net loss ) Income tax provision on other comprehensive income ) Total other comprehensive income Total comprehensive loss $ ) $ ) $ ) $ ) See Notes to Consolidated Financial Statements. 2 Majestic Capital, Ltd. Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, (Dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of unearned compensation, restricted stock Amortization of premiums and discounts on available-for-sale investments Net realized gains on sale of available-for-sale investments ) ) Other-than-temporary impairment losses on available-for-sale investments — Write off of uncollectible premiums receivable Deferred income taxes ) Changes in: Accrued interest receivable Premiums receivable, net ) Reinsurance recoverable and prepaid insurance ) ) Accounts receivable, net 15 Deferred policy acquisition costs ) Current income taxes, net ) Prepaid expenses ) Other assets ) 63 Reserve for losses and loss adjustment expenses Reinsurance payable Unearned premiums ) ) Other liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of available-for-sale investments ) ) Proceeds from sales of available-for-sale investments Proceeds from maturities of available-for-sale investments Net purchase, sales and maturities for short-term investments ) Decrease (increase) in receivable for securities sold 72 ) Increase in payable for investments purchased Purchases of fixed assets ) ) Disposals of fixed assets 5 39 Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash and cash equivalents Issuance of common shares – share-based compensation 2 73 Retirement of common shares – share-based compensation (7 ) ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents Beginning Ending $ $ See Notes to Consolidated Financial Statements. 3 Majestic Capital, Ltd. Notes to Consolidated Financial Statements Note 1. Nature of Business and Significant Accounting Policies Change of Name to Majestic Capital, Ltd. On May 5, 2010, CRM Holdings, Ltd. held its 2010 Annual General Meeting of Shareholders, at which the shareholders voted on and approved changing the name of CRM Holdings, Ltd. to Majestic Capital, Ltd. In addition, the name of CRM USA Holdings Inc. was changed to Majestic USA Capital, Inc. Organization Majestic Capital, Ltd. (Majestic Capital or the Company), is a Bermuda holding company and 100% owner of Majestic USA Capital, Inc. (Majestic USA), a United States holding company, and Twin Bridges (Bermuda) Ltd. (Twin Bridges), a Bermuda insurance company. The Company’s legal domicile is Bermuda, the jurisdiction in which it is incorporated. Majestic USA has two principal subsidiaries, Compensation Risk Managers of California, LLC (CRM CA), and Embarcadero Insurance Holdings, Inc. (Embarcadero). Embarcadero has one principal operating subsidiary, Majestic Insurance Company (Majestic Insurance Company), and has one dormant subsidiary, Great Western Insurance Services, Inc. (Great Western). Majestic USA has two other subsidiaries, Compensation Risk Managers, LLC (CRM) and Eimar, LLC (Eimar), neither of which has active business operations. The results of CRM and Eimar are reported as discontinued operations effective September 8, 2008, as more fully described in Note 2. The Company, through its subsidiaries, is a specialty provider of workers’ compensation insurance products and services. Workers’ compensation insurance coverage is offered to employers in California, New York, New Jersey, Arizona, Nevada and other states. In this report, we use the terms “Company,” “we,” “us” or “our” to refer to Majestic Capital and its subsidiaries on a consolidated basis, unless otherwise indicated or unless the context otherwise requires. Acquisition of Majestic Capital On September 21, 2010, Majestic Capital entered into an Agreement and Plan of Merger and Amalgamation with Bayside Equity Holdings LLC, a Delaware limited liability company (Bayside), and Majestic Acquisition Corp., a Delaware company and a wholly-owned subsidiary of Bayside (Amalgamation Sub) and a related Bermuda Amalgamation Agreement, dated as of September 21, 2010, among Majestic Capital, Bayside and Amalgamation Sub (together referred to as the amalgamation agreement). Bayside is a holding company, the principal member of which is Lancer Financial Group, Inc. (Lancer). At the effective time of the amalgamation, each outstanding common and Class B share of Majestic Capital, other than shares owned by the Company or any subsidiary of the Company, will be canceled and converted into the right to receive payment of cash in an amount equal to $0.45 per share (amalgamation consideration), and each then-outstanding restricted common share that was granted under the Company’s 2005 Long Term Incentive Plan will vest and be entitled to receive the amalgamation consideration, less any applicable withholding taxes. The completion of the amalgamation, which is expected to occur in the first quarter of 2011, is subject to various conditions, including among others (i) obtaining the approval of the Company’s shareholders, (ii) receipt of insurance regulatory approvals, (iii) adoption of certain amendments to the governing documents of the Company’s Trust Preferred Securities, and (iv) modification of the Company’s lease of office space in Poughkeepsie, New York on terms that are acceptable to Bayside. The Company has made customary representations, warranties and covenants in the amalgamation agreement, including agreements restricting the Company’s operations in certain respects pending the completion of the amalgamation. The amalgamation agreement contains termination rights for both the Company and Bayside. If Majestic Capital or Bayside terminates the amalgamation agreement under certain circumstances specified in the amalgamation agreement, Majestic Capital will be required to reimburse Bayside for up to $350,000 of the expenses Bayside incurred in connection with the amalgamation agreement and the transactions contemplated thereby and, in some cases, pay to Bayside a termination fee of $500,000 (less any such expenses already paid). 4 Majestic Capital, Ltd. Notes to Consolidated Financial Statements Basis of Accounting and Principles of Consolidation The interim consolidated financial statements included in this report have been prepared in accordance with accounting principles generally accepted in the United States (GAAP) for interim financial information and with the instructions to Securities and Exchange Commission (SEC) Form 10-Q and Article 10 of SEC Regulation S-X. The principles for condensed interim financial information do not require the inclusion of all the information and footnotes required by GAAP for complete financial statements. These statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The accompanying consolidated balance sheet at December 31, 2009 has been derived from the audited financial statements included in the Company’s annual report on Form 10-K for the year ended December 31, 2009. The accompanying consolidated financial statements at September 30, 2010 and for the three and nine months ended September 30, 2010 and 2009 have not been audited by an independent registered public accounting firm in accordance with the standards of the Public Company Accounting Oversight Board (United States), but in the opinion of management, such financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the Company’s financial position and results of operations. The results of operations and cash flows for the nine months ended September 30, 2010 may not be indicative of the results that may be expected for the year ending December 31, 2010. The interim consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. The results of the fee-based operations of CRM and Eimar are presented as discontinued operations in the consolidated statements of operations. All significant inter-company transactions and balances have been eliminated upon consolidation. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to adopt accounting policies and make estimates and assumptions that affect certain reported amounts and disclosures. These estimates are inherently subject to change, and actual results may ultimately differ materially from those estimates. Reclassification Certain prior period amounts have been reclassified to conform to the basis of presentation used in 2010. Segment Reporting The Company previously reported its results in four operating segments: primary insurance (Majestic Insurance Company), reinsurance (Twin Bridges), fee-based management services (CRM CA), and corporate and other (Majestic Capital, Majestic USA and Embarcadero). Effective January 1, 2010, the Company has reflected changes in segment reporting and no longer reports multiple segments. The change from reporting four reportable segments to a single segment reflects the Company’s current business activities and organizational changes. The changes in segment reporting aggregate our primary insurance and reinsurance segments, Majestic Insurance Company and Twin Bridges, into a single “risk-bearing” segment in accordance with the framework established by segment reporting guidance. Twin Bridges only reinsures risk underwritten at Majestic Insurance Company, both use independent agents/brokers to produce business, and both Majestic Insurance Company and Twin Bridges, as insurance companies, are subject to insurance regulatory environments. Further, the operations of the Company’s fee-based segment, CRM CA, have continued to decline. At September 30, 2010, CRM CA provided administrative services to one inactive self-insured group. Accordingly, the revenue, results of operations and total assets of CRM CA fall below the quantitative threshold required for it to be a reportable segment. Lastly, Majestic Capital, Majestic USA and Embarcadero have no revenues and are not viewed as a discrete operation for decision-making purposes. Therefore, the Company has determined that the corporate segment is not a reportable segment. The prior periods presented have been restated to conform to the current period presentation. 5 Majestic Capital, Ltd. Notes to Consolidated Financial Statements Going Concern The financial statements presented have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets or relating to the amounts and classification of liabilities that may be necessary should the Company be unable to continue as a going concern. At and for the nine months ended September 30, 2010, the Company had a consolidated retained deficit of $35.5 million and a loss from continuing operations before taxes of $23.2 million. As a result, management continues to evaluate whether the Company has the ability to continue as a going concern. In its analysis, management analyzes each subsidiary to determine whether it has sufficient assets to meet its obligations as they become due in the foreseeable future. The Company’s insurance subsidiary, Majestic Insurance Company, experienced an operating loss before income taxes of $12.3 million for the nine months ended September 30, 2010, has $307.2 million in cash and invested assets, $17.6 million in retained earnings, and total shareholder’s equity of $77.0 million. The Company’s reinsurance subsidiary, Twin Bridges, had operating income of $1.0 million for the nine months ended September 30, 2010, cash and invested assets of $12.4 million, $14.8 million in additional paid in capital, and total shareholder’s equity of $14.3 million. Consequently, management concluded that both Majestic Insurance Company and Twin Bridges had sufficient liquid assets to meet their obligations as they become due in the foreseeable future. Majestic Capital, Majestic USA and Embarcadero (the Holding Companies) generate no revenues and are obligated to pay expenses related to debt service, public company and other general corporate overhead expenses. The Holding Companies rely upon dividends and/or distributions of capital from their subsidiaries to meet these obligations. However, as regulated insurance companies, Majestic Insurance Company and Twin Bridges are subject to significant regulatory restrictions limiting their ability to declare and pay dividends and/or distribute capital. In addition, the Company’s fee-based subsidiary CRM CA has had declining cash flows due to the closure of and decline in premiums under management of the self-insured groups it manages. CRM NY and Eimar have no operating cash inflows or outflow and are classified as discontinued operations.CRM NY, however, incurs costs to defend and settle pending litigation and regulatory actions.Subject to regulatory approval, Twin Bridges will fund the $4.6 million due to the New York State Office of the Attorney General (NY Attorney General) and New York State Workers’ Compensation Board (NY Workers’ Compensation Board) under the proposed settlement involving the New York self-insured groups as discussed below under Note 12 Contingencies ― Pending Litigation ― Litigation Involving New York Self-Insured Groups ― Proposed Settlement of Litigation Involving New York Self-Insured Groups. To conserve cash in order to meet the obligations of the Holding Companies, CRM CA and discontinued operations, management has established a plan, which includes the following components: · Management has the right to suspend payments of interest on Majestic USA debt obligations for twenty consecutive quarters, elected to do so in the fourth quarter of 2009 and will continue to defer these payments for the foreseeable future. · Management obtained approval from the Bermuda Monetary Authority for its Twin Bridges subsidiary to make a substantial distribution of surplus to the parent company in 2010. · Management will continue its past approved practice under its Form D filing with the California Department of Insurance of allocating expenses from the domestic Holding Companies to the insurance entity, Majestic Insurance Company. 6 Majestic Capital, Ltd. Notes to Consolidated Financial Statements · Management continues to implement cost-cutting measures at the Holding Companies which include pay cuts for executive management and the Board of Directors, which were effective January 1, 2010, and the reduction in work force described in Note 3. Employee Severance. Further cost cutting measures at the Holding Companies and operating companies are also occurring. Based on this plan, management has concluded that the Holding Companies as well as the operating companies and discontinued operations will have sufficient cash to meet their obligations as they become due in the foreseeable future. It is possible, however, that the actual results of one or more of management’s plans could be materially worse than anticipated, or that one or more of management’s significant judgments or estimates concerning the risks and uncertainties affecting the Company could prove to be materially incorrect. As a result of any of the foregoing, there could be substantial doubt about the Company’s ability to continue as a going concern, unless it is able to obtain sufficient financing, as to which there can be no assurances. If the Company fails to execute its plan or otherwise resolve the matter, it would not be able to continue as a going concern and could potentially be forced to seek relief through a filing under the U.S. Bankruptcy Code or Bermuda Companies Act. Adoption of New Accounting Standards In October 2010, the Financial Accounting Standards Board (FASB) issued updated guidance to address the diversity in practice for the accounting for costs associated with acquiring or renewing insurance contracts. This guidance, which is now part of ASC 944, Financial Services – Insurance, modifies the definition of acquisition costs to specify that a cost must be directly related to the successful acquisition of a new or renewal insurance contract in order to be deferred. If application of this guidance would result in the capitalization of acquisition costs that had not previously been capitalized by a reporting entity, the entity may elect not to capitalize those costs. The updated guidance is effective for periods ending after December 15, 2011. The Company is currently evaluating the potential impact, if any, of the adoption of this guidance on its financial condition and results of operations. In January 2010, the FASB issued new guidance for fair value measurements and disclosures. The new guidance, which is now part of ASC 820, Fair Value Measurements and Disclosures, clarifies existing disclosure requirements regarding the level of disaggregation and inputs and valuation techniques and provides new disclosure requirements regarding disclosures about, among other things, transfers in and out of levels 1 and 2 of the fair value hierarchy and details of the activity in level 3 of the fair value hierarchy. The new guidance is effective for fiscal years beginning after December 15, 2009 for the levels 1 and 2 disclosures and for fiscal years beginning after December 15, 2010 for level 3 disclosures. The levels 1 and 2 disclosure requirements were applied prospectively to the Company’s fair value disclosure effective with the first quarter of 2010 and the level 3 disclosure will be applied prospectively to the Company’s fair value disclosure subsequent to the effective date. In June 2009, the FASB issued new guidance on accounting for the transfers of financial assets. The new guidance, which is now part of ASC 860, Transfers and Servicing, eliminates the concept of a qualifying special-purpose entity (QSPE), clarifies and amends the derecognition criteria for a transfer to be accounted for as a sale, amends and clarifies the unit of account eligible for sale accounting and requires that a transferor initially measure at fair value and recognize all assets obtained and liabilities incurred as a result of a transfer of an entire financial asset or group of financial assets accounted for as a sale. Additionally, on and after the effective date, existing QSPEs must be evaluated for consolidation by reporting entities in accordance with the applicable consolidation guidance. The new guidance requires enhanced disclosures about, among other things, a transferor’s continuing involvement with transfers of financial assets accounted for as sales, the risks inherent in the transferred financial assets that have been retained, and the nature and financial effect of restrictions on the transferor’s assets that continue to be reported in the statement of financial position. The Company adopted the new guidance effective January 1, 2010 and the adoption had no effect on the Company’s financial condition and results of operations. In June 2009, the FASB issued revised guidance on the accounting for variable interest entities. The revised guidance, which is now part of ASC 810, Consolidations, amends the consolidation rules applicable to a variable interest entity (VIE). Under the revised guidance, a company would consolidate a VIE as the primary beneficiary when a company has both of the following characteristics: (a) the power to direct the activities of a VIE that most significantly impact the entity’s economic performance and (b) the obligation to absorb losses of the entity that could potentially be significant to the VIE or the right to receive benefits from the entity that could potentially be significant to the VIE. Ongoing reassessment of whether a company is the primary beneficiary of a VIE is required. The new guidance replaces the quantitative-based approach previously required for determining which company, if any, has a controlling financial interest in a VIE.The Company adopted the revised guidance on January 1, 2010 and the adoption did not have a significant effect on the Company’s financial condition or results of operations. 7 Majestic Capital, Ltd. Notes to Consolidated Financial Statements Note 2. Discontinued Operations On September 8, 2008, the Company ceased operations of CRM and Eimar. Accordingly, the results of operations of CRM and Eimar are reported as loss from discontinued operations in the consolidated statements of operations and are excluded from continuing operations. Results for discontinued operations were as follows: Three months ended September 30, Nine months ended September 30, (Dollars in thousands) Revenues $
